               Case 1:20-cr-00006-PB Document 72 Filed 09/03/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                               ]
                                                       ]
v.                                                     ]        No. 20-CR-00006-PB
                                                       ]
CHRISTOPHER CANTWELL                                   ]



                           MOTION IN LIMINE TO EXCLUDE WITNESS

           The Government may seek to call the alleged victim’s wife to testify at trial.1

Her testimony is inadmissible as it is not relevant. Alternatively, should her

testimony have some marginal relevance, it is substantially outweighed by the

danger of unfair prejudice and misleading the jury. As such, the Defendant moves to

exclude her testimony.

            As described in prior pleadings, the charged offenses stem from a private

online communication in June 2019 between the alleged victim and the Defendant.

Prior to that contact, the Defendant and the alleged victim were familiar with each

other online, but had never met in person or spoken privately. The Government

alleges that the June 2019 online communication included a threat to rape the alleged

victim’s wife. The Defendant disputes this assertion. The Defendant and the alleged

victim did not speak, write, or otherwise interact after June 2019.

           Federal law enforcement met with the Defendant in September 2019. Among

other topics, the Defendant discussed his online communications with the alleged

victim. In October 2019, four months after the alleged online threat, the FBI


1
    The witness is included on the Government’s witness list.

                                                           1
             Case 1:20-cr-00006-PB Document 72 Filed 09/03/20 Page 2 of 4




approached the alleged victim. He told the FBI that he had not informed his spouse

about the alleged threat. 2

         Federal Rules of Evidence 401-403 and 602 address the admissibility of

relevant evidence. Rule 401 defines relevant evidence as evidence that “has any

tendency to make a fact more or less probable than it would be without the evidence”

and “the fact is of consequence in determining the action.” FED. R. EVID. 401. Rule of

Evidence 402 admits relevant evidence subject to certain rule based limitations,

including the Federal Rules of Evidence. Rule 403 permits the Court to exclude

relevant evidence if “its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Id.

at 403. Rule 602 demands the witness have “personal knowledge of the matter.” Id.

at 602.

         In the present case, the alleged victim’s wife was not party to the alleged

victim’s online relationship with the Defendant. She was unaware of the alleged June

threat at or near the time it was made. She became aware of the alleged threat only

when the FBI approached her family months later in October. Her reactions in

October 2019 to being told second-hand about a months-old online dispute involving

her husband and the Defendant are not relevant. Her testimony would not make a

pertinent fact more or less probable than it would be without that evidence.


2
 The FBI report says that the alleged victim “had not advised his wife of the threat against his family.”
17R239_REP-000004.04. In the recorded interview, this fact is implied, but not directly stated. The FBI asked the
alleged victim “But wouldn’t it be worth it to warn your wife at the least?” the alleged victim responded: “She’s . . .
gonna be warned now,” in reference to his interview and the fact that the FBI approached his wife at their home
earlier that day
                                                           2
          Case 1:20-cr-00006-PB Document 72 Filed 09/03/20 Page 3 of 4




        Any marginal relevance of permitting the Government to present the alleged

victim’s wife—who never interacted with Defendant and was not a recipient of the

threat—is substantially outweighed by unfair prejudice to the Defendant and the

danger of misleading the jury. In light of the online persona of the alleged victim, the

Government has an interest in improving the alleged victim’s standing among jurors.

The Defendant is unmarried and has no children. The alleged victim has a wife and

children. It would be highly prejudicial to allow the Government to present the

alleged victim’s wife who had no involvement in the relevant communication or

knowledge of the alleged threat for the following four months to testify before the

jury.

        Her presence and testimony would garner sympathy for the alleged victim,

play to emotions, and contrast the alleged victim’s family situation with that of the

Defendant in a manner that is irrelevant to the jury’s decision in this case; her

testimony would lead jurors to reach a conclusion on the basis of irrelevant emotion

rather than relevant facts. See, e.g., Carter v. Hewitt, 617 F.2d 961, 972 (3rd Cir.

1980) (quoting 1 J. Weinstein & M. Berger, Weinstein’s Evidence, § 403(03), at 403-

15 to 403-17 (1978)) (explaining that evidence “is unfairly prejudicial [under 403] if it

‘appeals to the jury’s sympathies, arouses its sense of horror, provokes its instinct to

punish,’ or otherwise ‘may cause a jury to base its decision on something other than

the established propositions in the case.’”).

        Notably, jurors will be informed that the alleged victim is married and has

children through evidence that is relevant to the offense, namely the contents of the

online communication and the alleged victim’s testimony. To allow the Government
                                            3
          Case 1:20-cr-00006-PB Document 72 Filed 09/03/20 Page 4 of 4




to present the alleged victim’s wife is to permit a prejudicial appeal to emotion that

will unduly and improperly influence and mislead jurors tasked with resolving the

issues at hand. Accordingly, the Defense moves in limine to prelude the Government

from calling the alleged victim’s wife to testify at trial.



                                          Respectfully submitted,
                                          Christopher Cantwell
                                          By His Attorney,


Date: September 3, 2020                   /s/ Eric Wolpin
                                          Eric Wolpin
                                          N.H. Bar No. 18372
                                          /s/ Jeffrey S. Levin
                                          Jeffrey S. Levin
                                          N.H. Bar No. 12901
                                          Assistant Federal Defender
                                          Federal Defender Office
                                          22 Bridge Street
                                          Concord, NH 03301
                                          Tel. (603) 226-7360
                                          E-mail: eric_wolpin@fd.org


                             CERTIFICATE OF SERVICE

      I hereby certify that the above document was served on September 3, 2020 in
the manner specified herein: filed through the ECF.

                                          /s/ Eric Wolpin
                                          Eric Wolpin
                                          N.H. Bar No. 18372
                                          Assistant Federal Defender
                                          Federal Defender Office
                                          22 Bridge Street
                                          Concord, NH 03301
                                          Tel. (603) 226-7360
                                          E-mail: eric_wolpin@fd.org



                                             4
